Citation Nr: 0000253	
Decision Date: 01/05/00    Archive Date: 01/11/00

DOCKET NO.  96-15 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine




THE ISSUES

1.  The propriety of the initial rating assigned for the 
service-connected postoperative residuals of an elevating 
osteotomy of the left fifth metatarsal, currently evaluated 
as 20 percent disabling.  

2.  The propriety of the initial rating assigned for the 
service-connected postoperative residuals of an elevating 
osteotomy of the right fifth metatarsal, currently evaluated 
as 20 percent disabling.  




WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service from August 1976 to 
January 1984.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from an August 1990 decision of the RO, which granted 
service connection and assigned a 10 percent rating for the 
residuals of removal of soft tissue of the fifth metatarsal 
of the left foot, effective on March 22, 1990.  

The Board also received this case on appeal from an August 
1992 decision of the RO, which granted service connection and 
assigned a 10 percent rating for a hypertrophic fifth 
metatarsal head of the right foot, effective on October 1, 
1991.  

In March 1998, the Board remanded the case for further 
development.  

In December 1998, the RO assigned a rating of 20 percent for 
the service-connected residuals of elevating osteotomy of the 
fifth metatarsal of each foot, effective on August 14, 1998.  

The veteran's service-connected postoperative residuals of an 
elevating osteotomy of the left fifth metatarsal was rated at 
10 percent, effective on March 22, 1990; at 100 percent, 
effective on April 18, 1991 through June 30, 1991; at 10 
percent, effective on July 1, 1991 through January 4, 1996; 
at 100 percent, effective on January 5, 1996 through February 
28, 1996; at 10 percent, effective on March 1, 1996 through 
January 2, 1997; at 100 percent, effective on January 3, 1997 
through February 28, 1997; at 10 percent, effective on March 
1, 1997 through August 13, 1998; and at 20 percent, effective 
on August 14, 1998.  

The veteran's service-connected postoperative residuals of an 
elevating osteotomy of the right fifth metatarsal is 
currently rated at 100 percent, effective on August 1, 1991 
through September 30, 1991; at 10 percent, effective on 
October 1, 1991 through March 21, 1996; at 100 percent, 
effective on March 22, 1996 through April 30, 1996; at 10 
percent, effective on May 1, 1996 through January 2, 1997; at 
100 percent, effective on January 3, 1997 through February 
28, 1997; at 10 percent, effective on March 1, 1997 through 
August 13, 1998; and at 20 percent, effective on August 14, 
1998.  

The veteran claims that he is entitled to VA vocational 
rehabilitation benefits.  However, this issue has not been 
developed for appellate review and is referred to the RO for 
appropriate development.  



FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.  

2.  The veteran's service-connected postoperative residuals 
of an elevating osteotomy of the left fifth metatarsal is 
most accurately characterized as producing a foot disability 
that is no more than moderately severe; the scars over the 
left fifth metatarsal are well healed and not painful to 
palpation; neither claw foot, nor malunion or nonunion of 
tarsal or metatarsal bones is demonstrated.  

3.  The veteran's service-connected postoperative residuals 
of an elevating osteotomy of the right fifth metatarsal is 
most accurately characterized as producing foot disability 
that is no more than moderately severe; the scars over the 
right fifth metatarsal are well healed and not painful to 
palpation; neither claw foot, nor malunion or nonunion of 
tarsal or metatarsal bones is demonstrated.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating of 20 percent 
for the service-connected postoperative residuals of an 
elevating osteotomy of the left fifth metatarsal, effective 
prior to August 14, 1998, have been met; the criteria for a 
rating in excess of 20 percent have not been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a including 
Diagnostic Codes 5277, 5278, 5279, 5283, 5284 (1999); 
38 C.F.R. § 4.118 including Diagnostic Codes 7803, 7804, 7805 
(1999).  

2.  The criteria for the assignment of a rating of 20 percent 
for the service-connected postoperative residuals of an 
elevating osteotomy of the right fifth metatarsal, effective 
prior to August 14, 1998, have been met; the criteria for a 
rating in excess of 20 percent have not been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a including 
Diagnostic Codes 5277, 5278, 5279, 5283, 5284 (1999); 
38 C.F.R. § 4.118 including Diagnostic Codes 7803, 7804, 7805 
(1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

In July 1985, private medical records from Mercy Hospital 
reported that the veteran had undergone a plantar 
condylectomy of the left fifth metatarsal head and excision 
of soft tissue mass of the left foot.  He was diagnosed, in 
part, with enlarged plantar condyle on the head of the left 
fifth metatarsal head.  

On VA examination in July 1990, the veteran was reported to 
have pain at the base of the left fifth toe at its base and 
laterally.  He was reported to have a one inch linear healed 
surgical incision along the lateral border of the base of the 
fifth metatarsal.  There was reported to be a dime-sized 
callous with a hard center laterally at the base of the fifth 
left toe.  The squeezing of the metatarsal heads was reported 
to cause foot pain in the fifth toe that radiated back along 
the left lateral foot.  An x-ray examination of the left foot 
was reported to be normal.  The impression was that the 
veteran's left foot pain could be the result of a residual of 
recurrent Morton's neuroma or from scar tissue encircling the 
nerve.  He was reported to be possibly developing similar 
problems in his left foot.  

In April 1991, VAMC records reported that the veteran had 
undergone an exostosectomy of the exuberant bony tissue of 
the sub left fifth metatarsal head.  

In August 1991, VAMC records reported that the veteran had 
undergone an exostosectomy of the right fifth metatarsal 
head.  He was diagnosed with hypertrophic fifth metatarsal 
head of the right foot.  

Received in October 1991 were VA outpatient treatment 
records, reflecting treatment from March 1991 to October 
1991.  In September 1991, the veteran was reported to be 
status post exostosectomy of the right fifth metatarsal.  He 
was reported to be without complaint, except for some callus 
pain.  He was assessed with decreasing callous formation of 
the right fifth metatarsal with no pain upon palpation of 
incisions.  

Received in August 1992 was a statement by a VA Chief of 
Podiatry, in which the veteran was reported to have undergone 
a procedure on his right fifth metatarsal similar to the one 
that had been performed on the left fifth metatarsal.  
Operations on the left and right fifth metatarsal heads were 
reported to be essentially successful in resolving the 
majority of callous formation, although the veteran was 
reported to still have residual callusing and some residual 
pain in both feet.  The plantar callusing of both feet was 
reported to be due to similar problems in the fifth 
metatarsal of each foot, which had been plantar flexed 
slightly and had caused excessive pressure beneath the fifth 
metatarsal heads.  

During a hearing at the RO in August 1992, the veteran 
reported that he had pain in his left and right feet.  

On a VA examination of the feet in August 1993, the veteran 
was reported to complain of loss of sensation along the 
outside of each foot in alignment with the scars over the 
fifth metatarsophalangeal joint laterally.  The veteran also 
indicated that he had calluses on each small toe.  The 
veteran's feet were reported to have normal configuration.  
There was reported to be a lateral scar at the base of each 
small toe overlying the distal portion of the fifth 
metatarsal bone, with each scar measuring 3.5 cm. in length 
and being essentially nontender and well-healed.  The veteran 
reported that he had decreased sensation in the area of each 
lateral foot to pinprick stimulation.  He was reported to 
have a good range of motion in the respective joints of all 
toes with no gross deformity.  

VA X-ray studies of the feet were reported to reveal a 
changed lateral contour of each head of the fifth metatarsal 
due to surgical ablation of a portion of the respective head.  
The impression was status post exostosectomy of the fifth 
metatarsal head, bilaterally.  The examiner commented that 
the veteran's complaints of loss of sensation in each lateral 
foot were far proximal to the incisions for the removal of 
spurs and were not physiological in nature.  The removal of 
some bone in the areas of the small toes in the bunionette-
type operations were reported to have probably not helped the 
veteran but to have made matters worse.  The veteran's 
employment was reported to involve prolonged standing, which 
was likely to aggravate the underlying problem.  

In January 1996, a VAMC record reported that the veteran had 
undergone an elevating osteotomy of the left fifth 
metatarsal.  He was diagnosed with painful callus on the 
plantar aspect of the left foot under the fifth metatarsal 
head.  

In January 1996, a VA outpatient treatment record diagnosed 
the veteran with painful callus on the plantar aspect of the 
left foot under the fifth metatarsal head.  He was reported 
to be unemployable for a minimum of six weeks.  

In March 1996, a VAMC record reported that the veteran had 
undergone an elevating osteotomy of the right fifth 
metatarsal.  He was diagnosed with intractable plantar 
keratoma of the right foot sub-fifth metatarsal head.  

Received in May 1996 were VA outpatient treatment records, 
reflecting treatment from March 1996 to May 1996.  In May 
1996, the veteran reported that he was ready to go back to 
work.  He was reported to have slight erythema and slight 
edema with no pain on palpation, no drainage, no 
complications and no signs of cellulitis.  He was assessed 
with status post elevational osteotomy of the right fifth 
metatarsal with normal healing.  

During a hearing at the RO in August 1996, the veteran 
reported that he had had osteotomy surgery on his left foot, 
in January 1996, and on his right foot, in March 1996.  He 
indicated that he had had screws placed in both feet and that 
he had been placed in a hard splint.  He reported that he had 
not been able to bear weight on the feet for six weeks 
following the surgery and that he had been on crutches.  He 
reported that he had been placed in a boot, or range of 
motion walker, after he had had the splint taken off and that 
he had undergone two weeks of rehabilitation on each foot.  

Received in August 1996 were VA outpatient treatment records, 
reflecting treatment from February 1996 to April 1996.  In 
February 1996, the veteran was reported to indicate that his 
painful callus was no longer bothering him.  His incision 
over the left fifth metatarsal was reported to be healed 
except for a 2 mm. scar that was slightly open.  The veteran 
was reported to be able to bear weight fully.  He was 
assessed with good healing progress and good result.  In 
April 1996, the veteran was reported to be in little pain and 
was assessed with status post right fifth metatarsal 
elevation.  On a subsequent examination, the veteran was 
reported to complain of pain at the incision site over the 
right fifth metatarsal head.  

In August 1996, a VA chief of podiatry reported that the 
veteran had had surgery on his right foot in January 1996 and 
on his left foot in March 1996.  The veteran was reported to 
have been unable to work for six weeks after each surgery.  

In August 1996, a VA outpatient treatment record reported 
that the veteran complained of a painful callus on the left 
foot.  X-ray studies revealed that the bone of the left fifth 
metatarsal head had healed completely with a good callus, no 
displacement and good alignment.  The veteran was assessed 
with status post osteotomy.  

On a VA examination of the feet in September 1996, the 
veteran was reported to complain of some mild pain over the 
right lateral foot.  The left foot was reported to be much 
worse than the right foot, with recurrent callus formation 
despite the osteotomy.  The veteran was reported to have a 
plantar wart removed from the left foot every six weeks.  An 
examination of the right foot revealed a scar over the 
lateral aspect of the fifth metatarsal head that was slightly 
tender to palpation.  There was reported to be no gross 
deformity and no recurrent plantar wart.  An examination of 
the left foot revealed a scar over the lateral aspect of the 
fifth metatarsal head.  There was reported to be a recurrent 
plantar wart over this area that measured 6 or 7 mm. in 
diameter and was raised by 2 or 3 mm..  The impression was 
residuals of bilateral fifth metatarsal osteotomies, 
recurrent plantar wart over the left lateral foot and tender 
scar over the right fifth metatarsal head.  

In January 1997, VAMC records reported that the veteran 
underwent surgery for painful fifth metatarsals, possibly 
secondary to screw fixation, bilaterally.  He was reported to 
have had removal of screws from the fifth metatarsal of each 
foot and to have all digits of both feet intact and within 
normal limits at the completion of the surgery.  

During a hearing before this Member of the Board in August 
1997, the veteran reported that his feet had still been 
sensitive for six weeks following the surgeries on his feet.  
He indicated that his feet had been fused properly, but that 
the immobilization of the feet had delayed his regaining of 
strength in the feet.  The veteran reported that the outsides 
of his feet felt like they had knives going through them.  He 
indicated that his job as a customer service hospitality 
courier required him to be on his feet at least eight hours a 
day.  He reported that orthotics provided relief from pain 
beneath the ball of the small toes.  

On VA examination in August 1998, which was reported within a 
December 1998 rating decision and a December 1998 
Supplemental Statement of the Case, the veteran was reported 
to have developed calluses beneath the fifth metatarsal heads 
of both feet while in service.  He was reported to have 
plantar exostectomies in April 1991, but the calluses were 
reported to have remained and he continued to have pain.  In 
March 1996, osteotomies of both metatarsals were reported to 
have been performed to elevate the metatarsal heads, which 
resulted in total resolution of the calluses, but the veteran 
had complaints of pain on the metatarsal shafts which 
radiated up into the foot and ankle.  The veteran reported 
that this pain was pretty severe and caused him to curtail 
most of his walking.  He was reported to have orthotic 
inserts that provided some relief, but he still complained of 
significant pain.  

The veteran was reported to have well-healed scars over the 
fifth metatarsal shafts, bilaterally, which were reported not 
to be particularly painful to palpation.  There were reported 
to be no calluses present on the plantar aspect of either 
foot.  Subtalar joint range of motion was reported to be 
reduced at 10 degrees inversion and 5 degrees eversion, 
bilaterally.  The fifth ray range of motion was reported to 
be essentially normal, but there was pain on dorsiflexion and 
plantar flexion and slight crepitus during motion.  The sinus 
tarsi was reported to be quite tender to palpation, 
bilaterally, and the skin overlying the fifth metatarsal 
shaft showed a little bit of atrophy consistent with the 
previous surgery, although it was not dramatic.  The veteran 
was reported to be able to raise up on his toes and heels 
with some pain, but was not able to walk on the side of his 
feet without significant pain.  There was reported to be 
minor hammering of toes 2 through 5, bilaterally.  
Radiographs were reported to show healed osteotomies on both 
fifth metatarsal shafts with some bony callusing noted.  
There were reported to be no sclerotic changes at the 
surgical site and the bone appeared to be totally healed.  
There was reported to be a dorsiflexion of the fifth 
metatarsal shaft, bilaterally, which was reported to be by 
design and a planned surgical result which had led to 
resolution of the painful calluses.  

The veteran was assessed with resolution of severe callusing 
beneath the fifth metatarsal heads from the last surgical 
intervention; however, the veteran was reported to be 
experiencing pain in the fifth metatarsal shaft that appeared 
to be sinus tarsi pain and pain in the fifth metatarsal 
cuboid joint.  These were reported to be definitely painful 
upon palpation and the arthritic changes at the fifth 
metatarsal cuboid joint were probably the result of surgical 
intervention to resolve the calluses.  The examiner reported 
that the veteran definitely had metatarsalgia as 
postoperative sequelae.  

On a VA examination report of the feet in November 1998, 
which was an addendum to the August 1998 VA examination and 
which was also reported within the December 1998 rating 
decision and December 1998 Supplemental Statement of the 
Case, radiographs from April 1997 and October 1998 were 
reported to show that the fifth metatarsal osteotomies in 
both feet were totally healed.  There was reported to be a 
dorsiflexion of the fifth metatarsal shaft, bilaterally, 
which was not a malunion.  This was reported to have been a 
planned surgical result that was responsible for the 
resolution of the painful calluses which had been previously 
present.  There were reported to be no painful calluses 
beneath the fifth metatarsal head and there was no callus on 
the plantar aspect of either foot, with the exception of 
diffuse callusing over the heels.  The surgical result was 
reported to be fine and to have resulted in resolution of the 
calluses which had been the previous problem.  

The veteran was reported to have complained of some pain at 
the base of the fifth metatarsal and at the lateral aspect of 
the calcaneal cuboid joints, bilaterally.  The radiographs 
were reported to show a little bit of minor joint narrowing  
in these areas but no osteophytic spurring.  The radiographs 
were reported not to show any characteristic changes that 
would be expected in rheumatoid arthritis.  The pain in the 
minor joint space narrowing was reported to be most likely 
the result of degenerative changes.  

The examiner reported that it appeared that, because the 
fifth metatarsal head was not bearing much weight during 
gait, the base of the fifth metatarsal was probably bearing a 
lot of the weight of the lateral side of the foot and the 
veteran had an inverted varus foot position contacting the 
ground.  This was reported to mean that the veteran had put 
more weight on the lateral side of his foot than normal 
throughout the gait cycle and, since the fifth metatarsal 
head was not bearing weight, the base was taking the brunt of 
this lateral pressure.  There was reported to be limitation 
of the fifth metatarsophalangeal joint motion because of the 
dorsiflexed position of the metatarsal head.  There was 
reported to be a moderate reduction in range of motion 
because of this.  There was reported to be pain on 
manipulation and palpation of the sinus tarsi and fifth 
metatarsal cuboid joint, both because of the limited weight-
bearing of the fifth metatarsal head and because of the varus 
deformity of the foot, bilaterally, and tended increased 
lateral pressure, bilaterally.  The callosities on the 
plantar aspect of both feet were reported to have totally 
resolved.  The examiner reported that, as far as the severity 
of the problems caused by the service-connected bilateral 
fifth metatarsal problem, he would characterize the severity 
as moderately severe degenerative changes secondary to 
altered weight-bearing from the fifth metatarsal surgery.  

Received in December 1998 were VA outpatient treatment 
records, reflecting treatment from January 1998 to December 
1998.  In December 1998, the veteran was reported to have 
stiffness and pain in his ankles and knees.  


II.  Analysis

The Board finds the veteran's claims for increased 
compensation benefits are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that, when a veteran claims that a service-connected 
disability has increased in severity, the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1999).  

The regulations require that, in evaluating a given 
disability, that disability must be viewed in relation to its 
whole recorded history.  38 C.F.R. §§ 4.1, 4.2 (1999).  

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities and the 
effect of pain on the functional abilities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45 (1999).  See also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

Under 38 C.F.R. § 4.71a including Diagnostic Code 5277 
(1999), bilateral weak feet, which is a symptomatic condition 
secondary to many constitutional conditions, characterized by 
atrophy of the musculature, disturbed circulation and 
weakness, warrants a 10 percent rating.  

Under 38 C.F.R. § 4.71a including Diagnostic Code 5278 
(1999), unilateral acquired claw foot (pes cavus), with all 
toes tending to dorsiflexion, limitation of dorsiflexion at 
ankle to right angle, shortened plantar fascia and marked 
tenderness under the metatarsal heads, warrants a 20 percent 
rating.  Bilateral acquired claw foot (pes cavus), with all 
toes tending to dorsiflexion, limitation of dorsiflexion at 
ankle to right angle, shortened plantar fascia and marked 
tenderness under the metatarsal heads, warrants a 30 percent 
rating.  

Under 38 C.F.R. § 4.71a including Diagnostic Code 5279 
(1999), anterior metatarsalgia (Morton's disease), unilateral 
or bilateral, warrants a 10 percent rating.  

Under 38 C.F.R. § 4.71a including Diagnostic Code 5282 
(1999), hammer toe of all toes, unilateral without claw foot, 
warrants a 10 percent rating.  

Under 38 C.F.R. § 4.71a including Diagnostic Code 5283 
(1999), moderate malunion or nonunion of tarsal or metatarsal 
bones warrants a 10 percent rating.  Moderately severe 
malunion or nonunion of tarsal or metatarsal bones warrants a 
20 percent rating.  Severe malunion or nonunion of tarsal or 
metatarsal bones warrants a 30 percent rating.  

Under 38 C.F.R. § 4.71a including Diagnostic Code 5284 
(1999), a moderate foot injury warrants a 10 percent rating.  
A moderately severe foot injury warrants a 20 percent rating.  
A severe foot injury warrants a 30 percent injury.  

Under 38 C.F.R. § 4.118 including Diagnostic Code 7803 
(1999), superficial scars that are poorly nourished with 
repeated ulceration warrant a 10 percent rating.  

Under 38 C.F.R. § 4.118 including Diagnostic Code 7804 
(1999), superficial scars that are tender and painful on 
objective demonstration warrant a 10 percent rating.  

Under 38 C.F.R. § 4.118 including Diagnostic Code 7805 
(1999), other scars are to be rated on the limitation of 
function of the part affected.  

The veteran contends, in essence, that he is entitled to a 
rating greater than 20 percent for service-connected 
postoperative residuals of an elevating osteotomy of the left 
and right fifth metatarsals.  

In April 1991, VAMC records reported that the veteran had 
undergone an exostosectomy of the exuberant bony tissue of 
the sub left fifth metatarsal head.  In August 1991, the 
veteran was reported to have undergone a similar procedure of 
the right fifth metatarsal head.  

On VA examination in August 1993, the veteran was reported to 
complain of loss of sensation along the outside of each foot 
in alignment with the scars over the fifth 
metatarsophalangeal joints laterally.  The scars were 
reported to be essentially nontender and well-healed.  The 
veteran was reported to have good range of motion in the 
respective joints of all toes with no gross deformity, 
although x-ray studies revealed a changed lateral contour of 
each head of the fifth metatarsals due to surgical ablation 
of a portion of the respective heads.  The impression was 
that of status post exostosectomy of the fifth metatarsal 
head, bilaterally.  The examiner commented that the removal 
of some bone in the areas of the small toes in the 
bunionette-type operations had probably not helped the 
veteran but had made matters worse.  

In January 1996, VAMC records reported that the veteran had 
undergone an elevating osteotomy of the left fifth 
metatarsal.  In March 1996, he was reported to have undergone 
a similar procedure on the right fifth metatarsal.  

On VA examination in August 1998, the veteran was reported to 
have had plantar exostectomies in 1991, but the calluses had 
remained and he continued to have pain.  In 1996, the veteran 
was reported to have had osteotomies of the fifth 
metatarsals, bilaterally, which resulted in total resolution 
of the calluses but led to complaints of pain on the 
metatarsal shafts, which radiated up into the foot and ankle.  
The veteran reported that the pain was pretty severe and 
caused him to curtail most of his walking.  He was reported 
to have well-healed scars over the fifth metatarsal shafts, 
bilaterally, which were not particularly painful to 
palpation.  The veteran was assessed with resolution of 
severe callusing beneath the fifth metatarsal heads from the 
last surgical intervention; however, the veteran was reported 
to be experiencing pain in the fifth metatarsal shaft that 
appeared to be sinus tarsi pain and pain in the fifth 
metatarsal cuboid joint.  These were reported to be painful 
upon palpation and the arthritic changes at the fifth 
metatarsal cuboid joint were probably the result of surgical 
intervention to resolve the calluses.  The examiner also 
reported that the veteran definitely had metatarsalgia as 
postoperative sequelae.  

On the addendum to the August 1998 VA examination in November 
1998, radiographs from April 1997 and October 1998 were 
reported to show that the fifth metatarsal osteotomies in 
both feet were totally healed.  The radiographs were reported 
not to show any characteristic changes that would be expected 
in rheumatoid arthritis.  The pain in the minor joint space 
narrowing was reported to most likely be the result of 
degenerative changes.  There was reported to be a 
dorsiflexion of the fifth metatarsal shaft, bilaterally, 
which was not a malunion, and there were no painful calluses 
beneath the fifth metatarsal head of either foot.  

However, there was reported to be a moderate reduction in 
range of motion of the fifth metatarsophalangeal joints 
because of the dorsiflexed position of the metatarsal heads.  
There was also reported to be pain on manipulation and 
palpation of the sinus tarsi and fifth metatarsal cuboid 
joints.  The examiner reported that, as far as the severity 
of the problems caused by the service-connected bilateral 
fifth metatarsal problem, he would characterize the severity 
as moderately severe degenerative changes secondary to 
altered weight-bearing from the fifth metatarsal surgeries.  

The Board notes that the veteran's service-connected 
postoperative residuals of an elevating osteotomy of the left 
fifth metatarsal is currently rated at 10 percent, effective 
on March 22, 1990; at 100 percent, effective on April 18, 
1991 through June 30, 1991; at 10 percent, effective on July 
1, 1991 through January 4, 1996; at 100 percent, effective on 
January 5, 1996 through February 28, 1996; at 10 percent, 
effective on March 1, 1996 through January 2, 1997; at 100 
percent, effective on January 3, 1997 through February 28, 
1997; at 10 percent, effective on March 1, 1997 through 
August 13, 1998; and at 20 percent, effective on August 14, 
1998.  

Also, the veteran's service-connected postoperative residuals 
of an elevating osteotomy of the right fifth metatarsal is 
currently rated at 100 percent, effective on August 1, 1991; 
at 10 percent, effective on October 1, 1991 through March 21, 
1996; at 100 percent, effective on March 22, 1996 through 
April 30, 1996; at 10 percent, effective on May 1, 1996 
through January 2, 1997; at 100 percent, effective on January 
3, 1997 through February 28, 1997; at 10 percent, effective 
on March 1, 1997 through August 13, 1998; and at 20 percent, 
effective on August 14, 1998.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that consideration must be given as to whether the veteran is 
entitled to "staged" ratings for a service-connected 
disability when propriety of the initial rating assigned is 
on appeal.  

The Board acknowledges the veteran's complaints of pain from 
the postoperative residuals of the procedures involving the 
left and right fifth metatarsals.  In addition, the Board 
notes that the examiner in the August 1993 VA examination 
reported that the removal of bone from the veteran's small 
toes in the April 1991 surgery on the left foot and the 
August 1991 surgery on the right foot had probably not helped 
the veteran, but had made matters worse.  Also, on the 
November 1998 VA examination addendum, the examiner reported 
that he would characterize the veteran's problems, which had 
been caused by the service-connected bilateral fifth 
metatarsal disabilities, as moderately severe degenerative 
changes secondary to altered weight-bearing from the fifth 
metatarsal surgeries.  

Thus, based on the evidence noted hereinabove, the Board 
finds that the veteran's service-connected postoperative 
residuals of an elevating osteotomy of the left and right 
fifth metatarsals are each most accurately characterized as 
producing no more than moderately severe foot disability 
pursuant to 38 C.F.R. § 4.71a including Diagnostic Code 5284 
(1999).  

Consequently, because the veteran's moderately severe foot 
disability has been reported to be secondary to his foot 
surgeries, the veteran's service-connected postoperative 
residuals of elevating osteotomies of the left and right 
fifth metatarsals are each entitled to the assignment of no 
more than a 20 percent rating pursuant to 38 C.F.R. § 4.71a 
including Diagnostic Code 5284 (1999), effective prior to 
August 14, 1998.  See also DeLuca v. Brown, 8 Vet. App. 202 
(1995); Fenderson, supra; 38 C.F.R. §§ 4.40, 4.45 (1999).  

The Board notes that there is no objective evidence of claw 
foot or malunion or nonunion of tarsal or metatarsal bones.  
The veteran was also reported to have well healed scars over 
the fifth metatarsal shafts which were not painful to 
palpation.  Thus, the veteran is not entitled to a rating 
higher than 20 percent for the service-connected disabilities 
pursuant to 38 C.F.R. § 4.71a including Diagnostic Codes 
5278, 5283 (1999); 38 C.F.R. § 4.118 including Diagnostic 
Codes 7803, 7804, 7805 (1999).  

In evaluating the veteran's claims, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  



ORDER

A rating of 20 percent for the service-connected 
postoperative residuals of an elevating osteotomy of the left 
fifth metatarsal, effective prior to August 14, 1998, and of 
no more than 20 percent is granted, subject to the 
regulations controlling the disbursement of VA monetary 
benefits.  

A rating of 20 percent for the service-connected 
postoperative residuals of an elevating osteotomy of the 
right fifth metatarsal, effective prior to August 14, 1998, 
and of no more than 20 percent is granted, subject to the 
regulations controlling the disbursement of VA monetary 
benefits.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals


 

